Citation Nr: 1502502	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 9, 2001 to February 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to January 1990, and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Offices (ROs).  In August 2006,  the RO in Montgomery, Alabama granted service connection for PTSD, and assigned a 30 percent disability rating, effective January 9, 2001. In July 2009, the RO denied the Veteran's claim of service connection for hypertension.  

The Veteran appealed the issues of entitlement to an initial increased evaluation for PTSD, and entitlement to service connection for hypertension.  In September 2011, the RO granted the claim for an increased initial evaluation for PTSD, to the extent that it increased the Veteran's disability rating for PTSD to 50 percent, effective February 3, 2010.  

In May 2012, the Board denied the claim for an initial evaluation in excess of 30 percent for PTSD prior to February 3, 2010, and in excess of 50 percent as of February 3, 2010, and remanded the claim for service connection for hypertension for additional development.  

The Veteran appealed the denial of the claim for an initial evaluation in excess of 30 percent for PTSD prior to February 3, 2010 to the United States Court of Appeals for Veterans Claims ("Court").  

In July 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's May 2012 decision, to the extent that it denied an evaluation in excess of 30 percent for PTSD prior to February 3, 2010.  

In February 2014, the Board granted the claim for an initial evaluation in excess of 30 percent for PTSD prior to February 3, 2010, to the extent that it assigned a 50 percent evaluation, and remanded the claim for service connection for hypertension for additional development. 

The appellant appealed the denial of the claim for an initial evaluation in excess of 50 percent for PTSD prior to February 3, 2010 to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2014 decision, to the extent that it denied an evaluation in excess of 50 percent for PTSD prior to February 3, 2010.  

That same month, the Court issued an Order vacating the February 2014 Board decision, to the extent that it denied an evaluation in excess of 50 percent for PTSD prior to February 3, 2010.  

Jurisdiction currently resides with the Montgomery RO.  

In his appeal (VA Form 9), received in August 2011, the Veteran indicated that he desired a hearing before a Veterans Law Judge at the Central Office.  However, in a statement received by the Board in December 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2014).  Accordingly, the Board will proceed without further delay.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have hypertension that was caused or aggravated by service, or by a service-connected disability.

2.  Prior to February 3, 2010, the Veteran's service-connected PTSD is shown to have been manifested by symptoms such as depression, nightmares, social isolation, and hypervigilance, but not to have been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Hypertension was not caused or aggravated by service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  Prior to February 3, 2010, the criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected PTSD are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he has hypertension that was caused or aggravated by his service-connected PTSD. It has been argued that the Veteran's PTSD symptoms are manifested by symptoms that include sleep impairment, which has caused or aggravated his PTSD.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for hypertension, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment reports include an entrance examination report, dated in July 1989, which shows that the Veteran's blood pressure was 106/60.  In the associated "report of medical history," he indicated that he did not have a history of high or low blood pressure.  

A September 1989 report shows treatment for a cold and a sore throat, with a blood pressure of 120/62.  A separation examination report from the Veteran's first period of active duty is not of record.  There are no relevant nonservice medical reports dated between the Veteran's first and second periods of active duty.  An examination report, dated in June 1991, shows that the Veteran's blood pressure was 110/ 57.  

In the associated "report of medical history," he indicated that he did not have a history of high or low blood pressure, providing evidence against his own claim.  See also undated report of medical history performed in association with examination for mobilization (same).  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1998 and 2014.  

VA reports show that the Veteran was noted to be obese as of 2001.  

In January 2009, he was started on HCTZ (hydrochlorothiazide) with a notation of hypertension.  Thereafter, he received treatment for hypertension. 

In June 2012, the Veteran was afforded a VA examination.  The examiner was requested to provide an opinion as to whether hypertension was related to service or was caused or aggravated by the Veteran's service-connected PTSD.  The report shows that the Veteran denied having high blood pressure during active duty service, and that he stated that he was first diagnosed five to six years before.  The examiner concluded that the etiology of the Veteran's hypertension was unknown, that it was not caused by PTSD, that it had its onset in late 2011 (per CPRS [Computerized Patient Record System] records), that no identifiable secondary cause was found, but that, "stress certainly can aggravate hypertension . . ."  The report states that the Veteran's claims file was not available for review.  

In an addendum, dated in June 2012, the examiner essentially stated that the Veteran's claims file had been reviewed, and that hypertension was not noted during active duty service, and that the Veteran's blood pressure readings were normal during service.  The opinion states that the date of onset of hypertension was 2006, that the Veteran has essential hypertension, the etiology of which is unknown, and that no secondary cause was identifiable.  The examiner concluded that it is less likely than not that the Veteran's hypertension had its clinical onset during active service or is related to any inservice event or injury.  The examiner explained that the Veteran has essential hypertension and that the underlying cause is unknown.  The examiner further concluded that it is less likely as not that the Veteran's currently diagnosed hypertension was caused or aggravated (i.e., permanently worsened beyond the natural progress of the disease) by his service-connected PTSD.  The examiner explained that there was no increase in severity of the Veteran's hypertension that was proximately due to or the result of the Veteran's service-connected PTSD, and not due to the natural progression of hypertension.  The examiner explained that the Veteran was not on any medications for PTSD that would aggravate his hypertension, and that his PTSD is controlled.  

In light of the Court's concern, in February 2014, the Board remanded this claim for another examination and opinion.  

A VA disability benefits questionnaire (DBQ), dated in July 2014, shows that the Veteran was afforded an examination.  The examiner indicated that the Veteran's claims files had been reviewed.  The diagnosis was hypertension.  The date of diagnosis was 2009.  The Veteran was noted to be taking amiodipine and HCTZ for control of his hypertension.  

The examiner concluded that the Veteran's hypertension was less likely as not (less than 50% probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner stated that it was less likely as not that the Veteran's blood pressure was caused by his service-connected PTSD, as the Veteran's obesity is the most likely cause of his hypertension.  The examiner noted the following: the Veteran's weight went from 180 pounds in 1999 to 211 pounds in January 2002, with his first isolated blood pressure elevations starting in 2003, but the elevations were not consistent enough for a diagnosis of hypertension.  The Veteran's weight gradually increased to 236 pounds in March 2008, and his blood pressure became consistently elevated starting in May 2008, and remained elevated until he was diagnosed and started on treatment for hypertension in 2009.  Obesity, it was noted, is a strong risk medically well-proven risk factor for hypertension, and the Veteran's progression to hypertension paralleled a documented 56-pound weight gain between 1999 and 2008, making the Veteran's weight gain the most likely cause of his hypertension.  The examiner conceded that the Veteran had stress and anxiety related to his PTSD, but stated that objective medical documentation does not show that the Veteran's PTSD had a causative effect in the development of his hypertension given the evidence, and the fact that the Veteran's symptoms have been ongoing since at least the late 1990s.  Not until the Veteran gained significant weight to the level of obesity (BMI [body mass index] over 30, which is at 202 pounds for this Veteran) and then continued to gain weight, did his hypertension occur, which again supports obesity and not PTSD as the cause of his hypertension.  

Finally, the examiner indicated that the Veteran's hypertension has not been aggravated by his PTSD.  The examiner explained that the Veteran's hypertension has not shown any progression beyond its natural course.  The examiner stated that the Veteran was initially started on a very low dose of amiodipine, and then more recently had another low-dose blood pressure medication added to improve blood-pressure control, without ever having the initial blood pressure dose increased.  The Veteran's course of hypertension was not outside the expected course of disease progression.  There was no medical evidence to show aggravation of his nonservice-connected hypertension by his PTSD.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct or presumptive basis, the Veteran was not treated for, or noted to have, hypertension/high blood pressure during active duty service.  There is no medical evidence to show that hypertension was manifest to a compensable degree within one year of separation from service.  The medical evidence indicates that the Veteran was first diagnosed with hypertension in 2009, which is about 18 years after separation from active duty service.  There is no competent opinion in support of the claim on a direct or presumptive basis.  The only competent opinion is found in the June 2012 VA addendum opinion, and this opinion weighs against the claim.  Accordingly, service connection for hypertension is not warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Veteran's own statements support this finding.   

However, the Veteran's primary argument is that service connection for hypertension is warranted because his service-connected PTSD caused or aggravated his hypertension.  This claim must also be denied.  There is no competent opinion in support of the claim on a secondary basis.  The only competent opinions are found in the June 2012 VA addendum, and the July 2014 VA DBQ, and these opinions weigh against the claim.  In particular, the July 2014 VA opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, service connection for hypertension is not warranted on a secondary basis.  See 38 C.F.R. §§ 3.310.  

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have hypertension due to his service, and that it was not caused or aggravated by a service-connected disability, that it is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered the Veteran's representative's arguments that the Veteran's PTSD has resulted in a lack of sleep, which in turn has caused or aggravated his hypertension, and the accompanying citations to medical treatises.  The Board could refer to this as a "secondary, secondary, service connection" argument in that it is contended that one disability caused another, and then that disability caused a third (the issue before the Board). 

The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert; there is no competent opinion in support of the claim on any basis.  The Board concludes that this information is insufficient to establish the required medical nexus opinion, and that this evidence is insufficiently probative to warrant a grant of the claim.  More importantly, it does not provide a basis to obtain yet another medical opinon in this case. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue on appeal, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The medical records have been discussed.  The Board has determined that the Veteran's hypertension is not related to his service, and/or to a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that hypertension was caused by service, and/or is related to a service-connected disability.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II.  Initial Evaluation in Excess of 50 Percent, PTSD 

The Veteran asserts he is entitled to an initial evaluation in excess of 50 percent for PTSD for the period prior to February 3, 2010.  In his July 2008 substantive appeal, the Veteran reported that he had panic attacks more than once a week; lack of energy; fatigability; forgetfulness of simple tasks; depression; mood swings; a desire to be alone; nightmares; flashbacks; trouble sleeping and bad dreams; and that he had separated from his wife and children as a result of panic attacks and anger.

The administrative history of this claim was discussed in the Introduction of this decision.  The time period in issue is from the date of service connection for PTSD (i.e., January 9, 2001) to February 2, 2010.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

With regard to the history of the disability in issue, a private report of hospitalization, covering treatment provided in January 1998, shows that the Veteran was hospitalized for about one week.  The Axis I diagnosis was acute manic episode of undetermined etiology.  The Axis V diagnosis was a GAF score of 25, with a high of 70 for the past year.  He was provided with Zoloft and Vistaril.  He was noted to have been functioning well with normal behavior until the day before his admission, although there had been several intra-family and financial stressors the week before.  He began to show agitated behavior with some indications of harming himself by jumping off of a bridge.   A December 1999 VA examination report shows that the Veteran reported feeling much better since his hospitalization, and that he was using Zoloft and Vistaril.  He stated that he was at work, and going to school part-time.  The report contains an Axis I diagnosis of schizoaffective disorder, and an Axis V diagnosis of a GAF score of 60.  See 38 C.F.R. § 4.1 (2014).

The medical evidence during the time period on appeal is summarized as follows: in February 2002, the Veteran was afforded a VA examination.  The Veteran reported that he started having nightmares and flashbacks about his Gulf War experiences following his tour of duty there.  He also reported such symptoms as trouble sleeping, nervousness, depression, bad dreams, anger, guilt, and feelings of isolation to a certain degree.  The Veteran was noted to avoid war movies, activities, or situations that aroused recollections of his traumatic experiences; however, the Veteran stated that it only bothered him "to a certain degree," and it was noted that he was currently able to work and that he "is functioning pretty good at this time."

On examination, the Veteran was reported to be aloof and tended to isolate himself at times.  His speech was noted to be coherent and relevant.  The examiner noted the Veteran to be hyper-alert, with increased startle response to a certain degree.  Additionally, the Veteran's mood was depressed and nervous to a certain degree.  His affect was blunted or constricted.  He denied hallucinations and suicidal or homicidal ideations.  His orientation and memory were preserved.  The examiner noted that the Veteran's insight and judgment were intact.  The Veteran was noted to be competent to handle his funds and personal affairs.  The diagnoses were schizoaffective disorder "treated in the past," and mild PTSD.  The GAF score was 70, with a notation of mild symptoms, "but generally functioning pretty good at this time."

VA progress notes show that the Veteran received a number of treatments for his mental health conditions.  Overall, this evidence tends to show the following: the Veteran did not have auditory or visual hallucinations, or delusional thinking.  His appearance and behavior were appropriate to the situation.  He did not have abnormal involuntary movements, psychomotor retardation, or hyperactivity.  His speech was logical, clear, coherent, spontaneous, and/or relevant.  There was no overt suicidal or homicidal ideation.  He was able to think abstractly. His mood was mildly anxious.  His affect was congruent.  He was oriented to person, place, time, and situation.  His concentration, memory function, insight, and judgment were intact.  The Veteran was assigned a GAF score of 55 on no less than four occasions between February 2001 and January 2003, and GAF scores of 60 on no less than four occasions between July 2003 and January 2010.  

With regard to other specific findings and complaints, VA progress notes, dated in January and July of 2003, note that the Veteran had a flattened affect.  He complained of having occasional depression and of isolating himself from others.  An April 2007 report notes that he had not received any treatment during the previous two years.  He complained of hearing noises and feeling that someone was after him, and that he was being watched.  However, he stated that this did not interfere with his work.  He denied having depression.  It was noted that Zoloft and Vistaril had been helpful, and that he was working as a painter.  On examination, thought process was linear, and speech was spontaneous and clear without loosening of associations or flight of ideas.  He denied homicidal or suicidal ideation.  He was alert and oriented times three.  Insight and judgment were fair.  He had auditory hallucinations and delusions.  The Axis V diagnosis was a GAF score of 60.  A May 2008 mental health record shows that the Veteran had a constricted affect.  

The Board finds that prior to February 3, 2010, an initial evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms of PTSD are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent rating.  The February 2002 VA examination report shows that the Veteran's PTSD was manifested by symptoms that included hyper-alertness, with increased startle response.  On examination, his mood was depressed and he was nervous "to a certain degree."  He denied hallucinations, and suicidal or homicidal ideations.  Orientation and memory were preserved.  Insight and judgment were intact.  The diagnoses noted a history of schizoaffective disorder, and current "mild PTSD", providing highly probative evidence against this claim.   

The examiner assigned the Veteran a GAF score of 70, which is evidence of no more than mild symptoms.  See QRDC DSM-IV.  The examiner noted that he was currently able to work, that he had mild PTSD symptoms, and that he was "generally functioning pretty good at this time."  

A detailed review of the evidence indicates that progress notes tend to show that the Veteran's speech was unremarkable, that the Veteran did not have auditory or visual hallucinations, or delusional thinking, and that there was no overt suicidal or homicidal ideation.  He was repeatedly found to be alert and oriented, with intact concentration, memory function, insight, and judgment.  His GAF scores ranged between 55 and 60, which is evidence of no more than moderate symptoms.  See QRDC DSM-IV.  The evidence indicates that the Veteran worked full-time as a painter during the entire time period in issue.  See e.g., VA reports, dated in February 2001, July 2003, November 2006, and January 2010.  In summary, there is insufficient evidence of such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  The Board finds that the findings most closely correspond to an initial evaluation of no more than 50 percent.  See General Rating Formula.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

In reaching this decision, the Board has considered the bases for the Joint Motion, which states that the Board failed to "adequately" discuss the evidence of paranoia, delusions, and auditory hallucinations.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis above focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It must not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

The Joint Motion does not mention the dates for any specific complaints or findings, and it is presumably referencing an April 2007 VA progress note, in which the Veteran complained of hearing noises, feeling that someone was after him, and that he was being watched.  However, this is the earliest evidence of such complaints.  In this regard, the report states that he had not received any treatment during the previous two years.  In addition, the Veteran stated that his symptoms did not interfere with his work.  On examination, thought process was linear, and speech was spontaneous and clear without loosening of associations or flight of ideas.  He denied homicidal or suicidal ideation, or depression.  He was alert and oriented times three.  Insight and judgment were fair.  He had auditory hallucinations and delusions.  The Axis V diagnosis was a GAF score of 60.  There are no subsequently-dated reports to show additional complaints of such symptoms.  His GAF score at the time of his treatment in April 2007 was 60.  See also VA progress notes, dated in October 2007 and January 2010 (containing GAF scores of 60).  

In this regard, overall, there is little actual relevant evidence of psychiatric symptomatology dated between October 2007 and January 2010.  As previously noted, overall, VA progress notes (as well as the February 2002 VA examination report) show that the Veteran was repeatedly noted not have auditory or visual hallucinations, or delusional thinking.  It is important to for the Veteran to understand that significant evidence in this case, for this period (references to "mild" PTSD) provides evidence against the current findings, let alone a higher rating.  Without taking into consideration all evidence, and the Veteran's statements, and giving all benefit of the doubt to the Veteran, it hard based on this record to support the current evaluation of this disability for the time period in question.  In this regard, it is also important for the Veteran to understand that the fact he is having problems with PTSD is not at issue, or in dispute.  If the Veteran did not have problems with his PTSD there would be no basis for a compensable evaluation, let alone the current finding, let alone a higher rating. 

Finally, the Veteran appears to have worked full-time during the entire time period in issue.  In summary, this evidence, when considered together with the totality of the findings, is insufficient to warrant an increased evaluation.  

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as this and the Veteran's additional service-connected disorders.  Thun, 22 Vet. App. at 115.  The Veteran has also never asserted that his psychiatric symptoms require extraschedular consideration.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran worked full-time during the time period in issue.  The Veteran's symptomatology has been discussed.  There is no evidence of relevant hospitalization during the time period in issue.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for an initial increased evaluation for PTSD, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May and July of 2009, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  

The Veteran has been afforded examinations, and with regard to the claim for service connection, etiological opinions have been obtained of high quality, following multiple efforts by the VA to obtain a medical opinion.  The opinions fully address the issue, not only providing evidence against the claim but clearly indicating the cause of the problem (obesity), which undermines all new theories of entitlement 

In February 2014, the Board remanded this claim.  The Board directed that the Veteran be scheduled for an appropriate examination to determine the relationship between the Veteran's hypertension and his service-connected PTSD.   In July 2014, the was done.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Service connection for hypertension is denied.

An initial evaluation in excess of 50 percent for PTSD prior to February 3, 2010 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


